Citation Nr: 0606578
Decision Date: 03/07/06	Archive Date: 01/18/07

DOCKET NO.  00-24 380A	)	DATE SEP 07 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ORDER


          The following correction is made in a decision issued by the Board in this case on March 7, 2006:  

On page 17 of the decision, the second order is corrected to read as follows:  An initial rating of 50 percent from December 2, 1996, to March 21, 1998, is granted; and 100 percent from March 22, 1998, to May 5, 1999, is granted.  



		
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0606578
Decision Date: 03/07/06	Archive Date: 06/16/06

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-24 380A	)	DATE  APR 13 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ORDER

The following correction is made in a decision issued by the Board in this case on March 7, 2006:  The Order should state that an initial rating of 50 percent from December 2, 1996, to March 21, 1998, is granted.  



		
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0606578	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-24 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
November 1974 to July 1977, and December 1980 to February 
1981.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD and 
assigned an initial 30 percent disability evaluation 
effective November 7, 1996.  

In June 2001, the Board denied an initial rating in excess of 
30 percent for PTSD, and the veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an October 
2002 Order, the Court granted a Joint Motion for Remand and 
vacated the Board's decision.  In May 2003, the Board 
remanded this case for additional evidentiary development.  



FINDINGS OF FACT

1.  From November 7 to December 1, 1996, the evidence does 
not demonstrate that the veteran had considerable industrial 
impairment.  

2.  From December 2, 1996, to March 21, 1998, the record 
lacked evidence of suicidal ideation with plan, obsessional 
ritual, illogical speech, near continuous panic or 
depression, impaired impulse control (unprovoked violence), 
spatial disorientation, neglect of personal appearance, and 
difficulty in adapting to work.

3.  From March 22, 1998, to May 5, 1999, the veteran's PTSD 
resulted in total disability.

4.  From May 6, 1999, the veteran's PTSD had not manifested 
with circumstantial or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of memory, impaired judgment, impaired 
abstract thinking, and difficulty in establishing and 
maintaining effective work relationships, and to a 
significant extent social relationships.  



CONCLUSION OF LAW

The veteran is not entitled to an initial rating in excess of 
30 percent from November 7, 1996, to December 1, 1996; is 
entitled to a rating of 50 percent from December 2, 1996, to 
March 21, 1998, and a rating of 100 percent from March 22, 
1998, to May 5, 1999; and is not entitled to an initial 
rating in excess of 30 percent from May 6, 1999.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA) , 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is assessed prior to the merits of the appeal.  

The record contains a July 2003 letter informing the 
appellant of which portion of information should be provided 
by the claimant, and which portion VA will try to obtain on 
the claimant's behalf.  The letter told the veteran that to 
establish entitlement an increased evaluation for his 
service-connected PTSD, the evidence should show that the 
disability meets the criteria for the next highest schedular.  
A December 2004 supplemental statement of the case (SSOC) 
provided the general rating criteria for mental disorders, 
and applied that to the facts of the veteran's case (as did a 
July 2005 SSOC).  As such, the appellant was effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran filed his claim pre-VCAA, and eventually 
received sufficient notification for the downstream element 
of an initial rating.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (holding that any timing error can be cured 
when VA employs proper subsequent process).  Additionally, 
the appellant was generally instructed to provide any 
evidence in his possession that pertained to the claim.  See 
Pelegrini, 18 Vet. App. at 121.  Particularly, the December 
2004 SSOC informed that the veteran he could make any comment 
he wished on the information contained therein.  Because VA 
considered all of evidence of record, including evidence that 
the veteran had submitted, a reasonable claimant in the 
circumstances of the case would have received an impression 
that VA accepted and examined any and all submitted evidence; 
that is, in its various communications, VA certainly did not 
prohibit or limit categories of acceptable versus 
unacceptable evidence.  As such, the general principle 
underlying the 4th element has been fulfilled.   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains treatment records from the 
Grand Junction VA Medical Center (VAMC) from 1994 to 2004, 
along with several VA examination reports from December 1996, 
and private exam from 1996, and a May 2004 VA examination.  
In terms of additional VA examination, the record contains a 
letter from the RO to the veteran informing him a scheduled 
VA examination in May 5, 2005.  A subsequent printout 
indicates that the veteran did not appear to the May 2005 
appointment or a June 2005 appointment.  Additionally, a note 
indicated that both psychiatrists had refused to examine the 
veteran again.  As such, additional VA examination is not 
warranted at this time.  

For the foregoing reasons, VA fulfilled its duties to the 
appellant to the extent possible given the circumstances of 
this case.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

The veteran's service-connected PTSD has been rated as 30 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) and 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  In this regard, the Board notes that during the 
pendency of the veteran's claim, a revised rating schedule 
for mental disabilities became effective on November 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-00.

Under the old version of Diagnostic Code 9411, a 30 percent 
rating is warranted for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
to produced definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the Department of Veterans Affairs (VA) 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  In light of this development, we 
believe it appropriate for the RO to again review the 
veteran's increased rating claim to ensure that the 
determination made is in full compliance with the 
interpretation of 38 C.F.R. § 4.132 (1993) set forth in the 
binding precedent opinion of the VA General Counsel.

A 50 percent rating is warranted for psychiatric disability 
in which the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired; 
and in which by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.

A 70 percent rating is warranted under the old version of 
Diagnostic Code 9411 where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

The old formula of Diagnostic Code 9411 provides a 100 
percent rating for psychiatric disability in which: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose. Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under revised Diagnostic Code 9411, 38 C.F.R. § 4.130 (2005), 
a 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is applicable under Diagnostic Code 
9411 where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record is necessary-particularly considering that 
adjudication of this claim requires an assessment of evidence 
from 1996 to the present.  

On November 5, 1996, the RO received the veteran's VA Form 
21-4138 that sought service connection for PTSD.  Pursuant to 
the claim, the RO obtained outpatient records from the Grand 
Junction VAMC; in August 1996, the veteran called for help 
because he was despondent due to a drinking spell and that 
his girlfriend had been killed, and he had to participate in 
the criminal trial.  The veteran stated that he had bought a 
gun and thought of killing himself.  

In September 1996, the veteran was admitted for alcohol 
detox.  He reported that his major issues were substance 
abuse problems and keeping his job at the postal service as 
he had recently been charged with AWOL due to drinking.  An 
initial plan of action included establishing outpatient 
visits with mental hygiene.  Discharge diagnoses included 
Axis I alcohol withdrawal, alcohol dependence, adjustment 
disorder with depressed mood, Axis IV inability to work, 
grief issues, and Axis V current 50, highest 70.  

On December 2, 1996, the veteran complained of what he 
considered to be PTSD symptoms of flashbacks, nightmares, 
decreased sleep, panic attacks, and agoraphobia.  The veteran 
complained of feeling hopeless with suicidal ideation, but 
without intent.  He had started drinking alcohol after ten 
years of sobriety.  The veteran was moderately disheveled and 
unkempt.  The assessor stated that the veteran's primary 
problem was his inability to stop drinking alcohol.  The 
diagnosis was personality disorder not otherwise specified, 
adjustment disorder with mixed dysthymia, and alcohol 
dependence.  

The Mesa County Department of Social Services referred the 
veteran to a private physician who performed a December 4, 
1996, psychiatric examination.  The veteran reported that he 
had witnessed his father kill his mother at the age of seven.  
He had been married three times, and walked out of all of the 
marriages.  The veteran's most recent employment had been 
long lasting in that he had worked for the post office for 
over eleven years.  He maintained that he had had emotional 
problems after returning from Vietnam.  His current symptoms 
included difficulty falling asleep, as well as early morning 
awakening.  The veteran felt depressed and withdrawn, and did 
not get along well in crowds.  He had crying spells and 
suicidal ideation without planning.  The veteran continued to 
have an excessive startle reaction to loud sounds and found 
he frequently thought of Vietnam with nightmares.  In 
additional to his Vietnam stressors, the veteran had other 
stressors to include his son dying of a drug overdose.  

A mental status examination revealed that the veteran was 
casually attired.  He had a depressed mood with a restricted 
affect in range and intensity but appropriate to ideation.  
At times he was tearful.  Associations were tight, and the 
veteran was without hallucinations or delusions.  He was 
oriented to all three spheres, and his memory was intact for 
immediate, recent, and remote events.  The assessor noted 
that the veteran's judgment and insight had been fair, and he 
was not presently suicidal or homicidal.  The impression was 
Axis I, PTSD, chronic, alcohol and polysubstance abuse, and 
Axis V, current GAF 50, highest in past year 70.  

At a December 16, 1996, VA examination (the bulk of which 
assessed the veteran's back disability for a then-pending 
claim), the veteran reported that due to combat in Vietnam, 
he had developed a lot of problems with nightmares and had 
started drinking heavily when he would get depressed and 
could not sleep.  The veteran reported that he had considered 
suicide, and the examiner observed that it had not sounded 
like the veteran ever made a serious attempt.  Objective 
assessment found that the veteran appeared to be generally 
well adjusted and mildly depressed.  The veteran was fairly 
comfortable talking about his experiences, although he had 
become tearful briefly when memories of Vietnam were brought 
up.  The examiner diagnosed the veteran as having PTSD.   

The record also contains a December 20, 1996, examination 
report, which appears to have been prepared for the purpose 
of assessing the veteran's claim of service connection for 
PTSD.  After reviewing the veteran's claims file, and 
providing clinical testing, the examiner was unable to offer 
a diagnosis of PTSD.  Instead, the assessment was Axis I, 
alcohol abuse and major depression, Axis II, mixed 
personality disorder with antisocial features, and Axis V, 
GAF 50.  The examiner noted that a close review of the c-file 
and medical chart showed little, if any, reference to PTSD in 
any medical records until the last year.  A mental status 
examination had found that the veteran was casually dressed, 
had clear and logical thoughts without loosening of 
association or flights of ideas.  There was no evidence of 
auditory or visual hallucinations and no delusions were 
found.  The veteran's affect was restricted, and he described 
a depressed mood, poor concentration, and disrupted sleep.  
He had vague suicidal ideation without plan or intent.  He 
was oriented to all spheres, and his memory appeared intact.  

On March 22, 1998, the veteran was brought to a VA emergency 
room with a history of drinking alcohol for at least one 
week.  At the time of evaluation he was very agitated, 
abusive, and feeling sorry for the Vietnam war.  The note 
indicated that there had been numerous admissions for the 
veteran over the years, mostly associated with alcohol.  His 
previous hospitalization had been February 24 to February 27, 
1998.  The initial impression was alcohol intoxication, 
dysthymia, and PTSD.  The veteran was oriented to time, 
person, and place.  Thought and speech were clear.  He had 
visual and auditory hallucinations only with alcohol.  Recent 
and remote memory was intact, and he had a normal affect.  
Diagnostic impression included alcohol abuse, dysthymia, 
personality disorder, NOS, with borderline features.  
Discharge diagnosis was Axis I, (1) alcohol intoxication on 
admission; (2) alcohol dependence; (3) PTSD by history; and 
(4) dysthymia, and Axis V, GAF current 31, highest is at 41.  

The record contains a May 6, 1999, VA mental health treatment 
note in which the veteran denied depression and any 
suicidal/homicidal ideation.  The veteran had been on sick 
leave from work.  His sleep patterns were good, but 
interrupted.  The veteran's appetite had been good with 
stable weight.  The veteran was neat, well groomed, and 
appropriately dressed.  He had full range affect and was 
euthymic.  

An April 2000 VA outpatient psychiatry clinic progress note 
indicated that the veteran's depression had improved, but he 
continued to have some periods of depression without suicidal 
or homicidal ideations.  He had no hallucinations or 
delusions, which he had had periodically in the past due to 
alcohol usage.  The veteran reported that he was holding a 
much better work record, but continued to feel very angry 
about the individual who was the postmaster.  The veteran 
reported that he had begun exercising more.  The diagnoses 
were personality disorder, schizotypal, dysthymia, and 
alcohol dependence in remission.  

In October 2000, the veteran reported that his sleep pattern 
was somewhat poor, and that he was on the night shift.  He 
also reported that he had some nightmares about Vietnam 
frequently, but not nightly.  The veteran continued to work 
at the post office, and did well despite negative feelings 
towards the postmaster.  Objectively, the veteran was neat 
and well groomed.  He was verbal and productive, his affect 
was full range and euthymic.  According to the assessor, the 
veteran overall looked good, and was much improved over even 
a year ago.  The plan was to increase the veteran's doxepin 
to help his PTSD and vacillating depression and anxiety.  The 
GAF was 55. 

A year later, the veteran arrived at VA complaining of 
alcohol abuse.  After September 11 his bad nightmares had 
recurred, and he was very worried about sleeping.  The 
assessment was intoxicated veteran with suicidal ideation, no 
plan.  

In June 2003, a VA psychiatry clinic note contained the 
veteran's statement that he had been there since 2001, but 
the assessor noted his record did not show that.  The 
computer showed that the veteran had had only one refill 
since that time.  The veteran reported that he had 
vacillating depression, anxiety, irritability, and agitation 
for the most part a level 5 out of 10.  He denied suicidal 
ideation.  The veteran stated that he had had very few 
flashbacks, but was very angry about the Iraq war.  He was 
sleeping four hours a night, which was all he wanted.  The 
veteran reported that he was having difficulty with a female 
supervisor.  The veteran was feeling good about his life 
situation regarding a new house and new car, but remained 
ambivalent about finding a wife.  The veteran complained 
about some nightmares, but overall the assessor noted that it 
sounded like his PTSD symptomatology was relatively stable.  
The assessment was PTSD, personality disorder (schizotypal 
type), and GAF of 60.  

In January 2004, the veteran was neat and well groomed.  He 
was verbal, productive, reaching goal ideas well, and had 
full range affect.  The veteran had not been using any 
alcohol or drugs.  The assessor noted that the veteran seemed 
to be doing quite well, and was working a lot of overtime.  
The veteran stated that he had a chronic level of anxiety, 
agitation, and irritability.  The veteran still felt that his 
job at the post office was boring.  The assessor noted that 
the veteran had not filled his medication since June 2003 
because he had been taking extra doses he had gotten in the 
mail.  The veteran remained living alone in his apartment.  

In May 2004, the veteran underwent a fee basis VA examination 
with the same examiner who had previously performed an 
assessment on December 4, 1996.  The examiner noted that when 
he had seen the veteran in 1996, symptoms referable to PTSD 
had included excessive startle reaction, nightmares, unwanted 
intrusive thoughts, irritability, and sleep disturbances.  
The examiner noted that the veteran had been employed full 
time with the post office for 16 years, though there was an 
interim where employment had been terminated due to questions 
of sick leave, resolved by successful grievance.  Current 
symptoms of PTSD included remaining quite avoidant and 
shopping late at night, being on guard and excessively 
startling to loud noises.  The veteran reported that he no 
longer felt the need to carry a gun in his car.  The veteran 
noted that life was better compared to the period of 
unemployment in 1996.  He still enjoyed cat fishing at night, 
listening to music, and watching HBO.  He currently had a 
girlfriend.  The veteran's affect was normal in range and 
intensity, and appropriate to ideation.  He related easily 
and mood was not significantly depressed.  Associations were 
tight and there were no hallucinations or delusions.  The 
veteran was oriented in all three spheres, and memory was 
intact for immediate, recent, and remote events.  The veteran 
was not suicidal or homicidal.  The impression was Axis I, 
PTSD, and Axis V, current GAF 60, highest in last year 60, 
base on the above noted symptomatology referable to the 
veteran's PTSD.  

The examiner stated that as to past GAF scores from 31 to 55 
dating back to 1996, these seemed to be primarily driven by 
the veteran's state at that time regarding alcohol abuse, 
withdrawal, and alcohol-related problems, i.e., they were the 
lowest when he was going through withdrawals.  

The veteran's current GAF was free from contributions of 
alcohol use and drug abuse, and reflected only the ongoing 
sequelae of the PTSD, which in his case was primarily social 
impairment.  Occupationally, the veteran was not impaired at 
all.  The examiner stated that given the fact he had assessed 
the veteran for social services 7 and 1/2 years ago, it became 
evident upon evaluating him that he was slowly improving, and 
certainly much of this was due to his getting a handle on 
substance abuse problems.  The examiner noted that the 
symptomatology of the PTSD was less intense, and he had been 
able to rid himself of war-related materials.  

Thereafter, the record contains a September 2004 VA 
psychiatry note that indicated the veteran felt increased 
depression but no suicidal ideation.  The veteran stated that 
his daughter had borrowed some money from him, and not paid 
him back-consequently, he went into bankruptcy.  For the 
same reason, the veteran reported increased anxiety and 
irritability.  The assessor noted little improvement in the 
veteran's PTSD symptoms, and the veteran stated that he had 
been dating someone with whom he had to break it off.  The 
assessor observed that the veteran was mildly disheveled and 
unkempt as he often was.  The veteran was verbal, productive, 
reaching goal ideas well.  The assessment was PTSD, GAF 60.  
The assessor wanted to start the veteran on medication for 
his nightmare and PTSD symptomatology, as well as extreme 
agitation and irritability.  

Because the veteran filed his claim prior to the change in 
rating criteria, the old code will be applied.  The relevant 
evidence of record for that time period (consisting of VA 
treatment records), however, indicates that though the 
veteran had job difficulties due to drinking, he apparently 
had managed to retain his position, and in light of this, it 
did not appear that the veteran had "considerable" 
industrial impairment as a result of PTSD symptomatology.  
Additionally, the veteran's sources of stress, as recorded by 
various treatment providers, appeared to be related to his 
participation in a criminal trial, pressures at work, and a 
recent breakup with a girlfriend.  (See September 6, 1996, 
Social Work Service Reports and Summaries.)  As such, the 
record does not support a finding that the veteran is 
entitled to a rating in excess of 30 percent for 
manifestations of PTSD under the old rating criteria.

As of December 2, 1996, however, under the revised criteria, 
the veteran is entitled a rating of 50 percent based upon a 
treatment record where the veteran had complained of 
symptomatology related to PTSD.  A subsequent December 4 
examination indicated that the veteran had a GAF of 50.  
Though a December 20 VA examiner was unable to offer a 
diagnosis of PTSD, any doubt concerning a 50 percent rating 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

From December 2, 1996, to March 22, 1998, however, the 
veteran is not entitled to a rating in excess of 50 percent 
because the record lacks evidence that the veteran had 
illogical, obscure and irrelevant speech, unprovoked 
irritability with periods of violence, or spatial 
disorientation.  Three examiners found that the veteran had 
no specific plans regarding suicide, and at those 
examinations the veteran had been appropriately groomed.  
Moreover, none of the examinations found that the veteran had 
obsessional rituals that interfered with daily routine 
activities.  Also, it appeared that by December the veteran's 
employment status had returned to the status quo (by 2004, 
the veteran was reporting that he had been employed for 16 
years at the post office).  As such, the symptomatology 
during this discrete time period does not reflect the 
severity of disability as anticipated by 70 percent rating.  

As of March 22, 1998, when the veteran was admitted to the 
hospital for detox, it appears that the veteran's GAF became 
more severe.  Though the attendant treatment record does not 
indicate a discharge diagnosis of PTSD and instead renders a 
primary diagnosis of alcohol dependence, it is noted that the 
May 2004 examination report did not exclude the possibility 
that the GAF score of 31 was in part due to the veteran's 
PTSD symptomatology.  Again, any doubt is resolved in the 
veteran's favor, and he is entitled to a 100 percent rating 
from March 22, 1998.

Next, as of May 6, 1999, according to a VA mental health 
treatment note, it appears that the severity of 
symptomatology had abated.  Particularly, the veteran denied 
depression and any suicidal/homicidal ideation.  He reported 
that his sleep patterns had been good, and he was neatly 
groomed.  From that date, the record does not support an 
initial rating in excess of 30 percent.

Records from May 1999 forward indicate that the veteran 
continued to work despite his frustrations with other 
employees.  Assessors typically found his appearance to be 
neat and groomed.  The veteran did not evidence any 
objectively recorded memory problems or impaired judgment.  
None of the treatment records or examination reports found 
that the veteran had circumstantial, circumlocutory or 
stereotyped speech.  The veteran did not appear to have 
impaired abstract thinking, nor does the record contain any 
indications that veteran experienced panic attacks more than 
once a week.  An October 2000 treatment note found that the 
veteran was much improved over the last year.  In June 2003, 
a VA psychiatry clinic noted found that the veteran's PTSD 
symptomatology was relatively stable.  

Additionally, the May 2004 fee-basis examination is 
particularly probative because it was performed by the same 
physician how had assessed the veteran 7 and 1/2 years earlier 
when his PTSD was first being formally addressed by medical 
professionals.  This examiner had the benefit of a historical 
perspective of the veteran's service-connected PTSD, and also 
reviewed the veteran's claims file.  The examiner noted that 
occupationally, the veteran was not impaired at all, and that 
overall the veteran was slowly improving.  The examiner 
observed that the veteran's symptomatology was less intense.  
Moreover, though the veteran's PTSD tended to cause 
impairment in the social realm, the examiner pointed out that 
the veteran, at the time, was in a relationship.  As such, it 
appears that the veteran has been able to successfully 
maintain work relationships, and to some degree social 
relationships as well.  

Though it appeared in September 2004 (in a VA treatment note) 
that the veteran had become agitated and irritable, the VA 
assessor noted that the veteran had stress related to a 
bankruptcy proceeding.  Though the veteran reported regular 
nightmares, at this time, the Board relies on the May 2004 
examination report due to its greater probative value.  
Again, this examiner based his findings and opinion on 
complete review of the veteran's medical history, and he had 
made his own assessment of the veteran years earlier.  Thus, 
this examiner was specially poised to present a complete 
picture of the veteran's PTSD, and particularly, how it 
manifested currently as opposed to 1996.  For the purposes of 
a staged rating, the May 2004 examination is particularly 
helpful, and it assists the Board in assigning the 
appropriate level of disability for the various time periods.   

As noted above, the veteran failed to appear for a VA 
examination, which could have generated additional evidence.  
This decision, however, has considered all of the evidence of 
record, and should the veteran obtain medical evidence in the 
future concerning the severity of his PTSD, he retains the 
right to file a claim for an increased rating.  

Because the evidence does not illustrate that the veteran's 
manifestations of PTSD are compatible with the symptomatology 
listed in the rating criteria for a 50 percent rating, 
(meaning the extent to which his PTSD continues to manifest 
from May 1999 did not reflect the degree of severity in the 
50 percent rating criteria), an increased initial rating from 
May 6, 1999, is denied.  


ORDER


An initial rating in excess of 30 percent from November 7, 
1996, to December 1, 1996, is denied.

An initial rating of 50 percent from December 2, 1999, to 
March 21, 1998, is granted; and 100 percent from March 22, 
1998, to May 5, 1999, is granted.  

An initial rating in excess of 30 percent from May 6, 1999, 
is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs








